J-E01004-22


                                2022 PA Super 170

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JONATHAN RICHARDS                        :
                                          :
                    Appellant             :   No. 1673 EDA 2020

      Appeal from the Judgment of Sentence Entered August 19, 2020
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0000738-2020


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., STABILE,
        J., KUNSELMAN, J., McLAUGHLIN, J., KING, J., and McCAFFERY, J.

DISSENTING OPINION BY McCAFFERY, J.:                FILED OCTOBER 4, 2022

      The Majority’s decision to overrule Commonwealth v. Chichkin, 232

A.3d 959 (Pa. Super. 2020), may be summarized as follows: (1) DUI is a

serious offense; (2) ARD is not merely a “trivial mechanism” to avoid a

conviction, but rather, an intensive process under court supervision; (3) while

acceptance of ARD is not a criminal conviction, it includes procedural

safeguards that are “adequate” enough; (4) the legislature has decided that

ARD should constitute a conviction for purposes of the DUI recidivism statute;

(5) acceptance of ARD is voluntary, and a defendant is presumed to know the

recidivism statute treats their ARD acceptance as a first conviction; thus, (6)

“notice and voluntary ARD acceptance mitigate the due process concerns

advanced in Chichkin.” Majority Op. at 7, 10-12 (citation omitted). Because

I conclude the Majority’s decision does not address Chichkin’s holding that
J-E01004-22



75 Pa.C.S. § 3806(a) is constitutionally deficient in light of Alleyne v. United

States, 570 U.S. 99 (2013), I strongly dissent.

       Preliminarily, I am compelled to emphasize that the Chichkin decision

does not in any way imply that DUI is not a serious offense; indeed, all

criminal offenses are serious. That said, the constitutionality of a criminal

statute is not judged on a sliding scale based upon the seriousness of the

crime.    Chichkin also does not imply, as the Majority suggests, that

acceptance of ARD is simply a “trivial mechanism.” See Majority Op. at 7,

citing Whalen v. Com., Dept. of Transp. Bureau of Driver Licensing, 32

A.3d 677, 684 (Pa. 2011).1 However, as the Majority agrees, ARD is “legally

distinct from a [criminal] conviction[,]” and “does not carry the same

procedural safeguards of a conviction following a bench or jury trial[.]” Id. at

7, 11, citing Whalen, 32 A.3d at 681. See Chichkin, 232 A.3d at 967-68

(noting ARD participant “need not admit his or her guilt, and the

Commonwealth is not required to prove the defendant’s culpability beyond a

reasonable doubt”).
____________________________________________


1  The Majority relies on Whalen throughout its opinion presumably to
demonstrate the Pennsylvania Supreme Court has approved of the
Pennsylvania Legislature’s designation of ARD as a prior conviction for the
purpose of recidivist sentencing. See Majority’s Op. at 7, 10-11. However,
its reliance on Whalen is misplaced for two reasons. First, Whalen was
decided in 2011, before the United States Supreme Court issued its Alleyne
decision in 2013; thus, the Court did not consider or address the concerns of
Alleyne. Second, Whalen concerned the propriety of a requirement that a
repeat DUI offender must install an ignition interlock system on their vehicles
prior to the restoration of their license — a requirement which is not the same
as mandatory minimum criminal sentence. See Whalen, 32 A.3d at 678-79.


                                           -2-
J-E01004-22



      Although the Majority summarizes Chichkin, it fails to address

Chichkin’s ultimate determination that Section 3806 violates the holding of

Alleyne — “[a]ny fact that, by law, increases the penalty for a crime is an

‘element’ that must be submitted to the jury and found beyond a reasonable

doubt.” Alleyne, 570 U.S. at 103. Rather, the Majority bypasses an Alleyne

discussion by concluding the following:      The fact of a prior conviction, as

delineated by the Supreme Court in Almendarez-Torres v. United States,

523 U.S. 224 (1998), remains an exception to Alleyne, and the Pennsylvania

Legislature has “statutorily construed [ARD to be] a conviction for purposes

of computing sentences on subsequent convictions.” Majority Op. at 10-11

(quotation marks omitted), citing Whalen, 32 A.3d at 681.         Although the

acceptance of ARD “does not carry the same procedural safeguards of a

conviction following a bench or jury trial, . . . the safeguards in place [are]

adequate.”    Majority Op. at 11 (emphasis added).          When a defendant

voluntarily accepts ARD, they are “presumed to be aware” of Section 3806,

which equates their acceptance of ARD to a prior conviction for future

sentencing purposes. Id. Thus, the Majority pronounces that Section 3806(a)

“passes constitutional muster.” Id. at 12.

      The Majority’s decision in untenable.      I begin by emphasizing that

Alleyne “effected a sea change in this area of the law.” Commonwealth v.

Hopkins, 117 A.3d 247, 257 (Pa. 2015). As the Pennsylvania Supreme Court

explained:




                                     -3-
J-E01004-22


       [I]n Alleyne, the United States Supreme Court extended
       its Apprendi[2] line of cases, overturned its prior decisions . . .
       and concluded that, when a factual determination is necessary for
       the imposition of a mandatory minimum sentence, the facts must
       be considered an element of a new, distinct aggravated offense.
       Moreover, as an element of the offense, the factual determination
       must be specifically alleged in the charging document, and the
       defendant has a right to have that fact determined by a jury
       beyond a reasonable doubt.

Id. at 256-57 (some citations and quotation marks omitted; emphasis added).

Applying Alleyne’s mandate, “the Courts of this Commonwealth have

concluded that many of our mandatory minimum sentencing statutes are

unconstitutional because they permit judicial fact finding by the sentencing

court, under a preponderance of the evidence standard, absent pretrial notice

to the defendant.” Chichkin, 232 A.3d at 965.

       Nevertheless, as Chichkin acknowledged, the narrow exception

outlined in Almendarez-Torres still applies — “when a defendant is

subjected to an increased sentence based upon a prior conviction, the ‘fact’

of the prior conviction need not be submitted to a jury and found beyond a

reasonable doubt.”       Chichkin, 232 A.3d at 966 (some emphasis added).

Thus, the relevant question presented in Chichkin, (as well as the case sub

judice), was whether the defendant’s “prior acceptance[ ] of ARD constitute[s]

an unproven ‘fact,’ which must be submitted to a jury, or a prior conviction,

which may be determined by the court at sentencing.” Id.



____________________________________________


2   Apprendi v. New Jersey, 530 U.S. 466 (2000).


                                           -4-
J-E01004-22



      The Majority insists a defendant’s voluntary acceptance of ARD should

constitute    a   prior   offense   for   recidivism   purposes   because   (1)   the

Pennsylvania Legislature has deemed it so, and (2) a defendant who

voluntarily accepts ARD “is presumed to be aware of” Section 3806. Majority

Op. at 10-11. I disagree.

      The fact the Legislature has deemed the acceptance of ARD to be a

prior conviction for DUI recidivism sentencing purposes does not control our

review.      Rather, the “separation of powers in our tripartite system of

government typically depends upon judicial review to check acts or omissions

by the other branches in derogation of constitutional requirements.” William

Penn Sch. Dist. v. Pennsylvania Dep't of Educ., 170 A.3d 414, 418 (Pa.

2017).    See Marbury v. Madison, 5 U.S. 137, 138 (1803) (“An act of

congress repugnant to the constitution cannot become a law.”). Thus, the

courts have not only the authority — but the responsibility — to consider

whether a law enacted by the legislature passes constitutional muster.

      Moreover, although the Majority relies on the legal precept that a

defendant is presumed to be aware of relevant statutory law, I emphasize

that the Pennsylvania Rules of Criminal Procedure do not require the

Commonwealth or the trial court to inform a defendant that their “non-

conviction” acceptance of ARD — which will result in expungement of the

charges if the defendant successfully completes the program — is still

considered a prior conviction should they be found guilty of a subsequent DUI.




                                          -5-
J-E01004-22



See Pa.R.Crim.P. 300-320. In fact, Rule 312, mandates the court ascertain,

on the record, that the defendant understands only that:

       (1) acceptance into and satisfactory completion of the accelerated
       rehabilitative disposition program offers the defendant an
       opportunity to earn a dismissal of the pending charges; [and]

       (2) should the defendant fail to complete the program, the
       defendant waives the appropriate statute of limitations and the
       defendant's right to a speedy trial under any applicable Federal or
       State constitutional provisions, statutes or rules of court during
       the period of enrollment in the program.

Pa.R.Crim.P. 312(1)-(2).         There is no requirement that the court or the

Commonwealth inform the defendant of the ramifications of Section 3806, or

for that matter, of the significant constitutional rights they waive by accepting

ARD. Further complicating the matter is the fact that each county administers

its ARD program differently; accordingly, the fact that some counties may

inform defendants that their acceptance of ARD may be treated as a prior

conviction is of no moment.

       Nevertheless, the Majority reasons that the defendant’s “presumed”

notice of Section 3806, coupled with their voluntary acceptance3 of ARD,
____________________________________________


3 I take issue with the Majority’s cavalier statement that a defendant “is free
to reject participation in the program if he wishes to avail himself of his full
panoply of constitutional rights.” Majority Op. at 11. Defendants should not
be required to choose whether to give up their constitutional rights absent any
requirement that they be informed of those rights. Indeed, in other
situations where a defendant waives constitutional rights — such as a guilty
plea or bench trial — the law requires an on-the-record colloquy so that the
trial court is satisfied that the waiver of constitutional rights is knowing and
voluntary. See Commonwealth v. Hines, 437 A.2d 1180, 1182 (Pa. 1981)
(“Because a guilty plea is not only an admission of conduct but also is an
(Footnote Continued Next Page)


                                           -6-
J-E01004-22



“mitigate[s] the due process concerns advanced in Chichkin.” See Majority

Op. at 11-12. This argument mirrors the following line of reasoning advocated

by the Commonwealth:

       [T]here is nothing fundamentally unfair about treating a DUI-ARD
       as a prior offense solely for the purpose of a sentencing
       enhancement for a subsequent DUI conviction where the
       defendant voluntarily agrees to accept ARD for a DUI offense with
       the understanding that it will be so treated. Indeed, defendants
       who accept ARD for DUI offenses willingly agree to give up
       their “cloak of innocence” for the singular and limited
       purpose of having that offense count as a prior conviction
       for sentencing purposes of a subsequent DUI conviction.
       There is nothing about this bargain that violates a principle of
       justice so rooted in the traditions and conscience as to be ranked
       as fundamental.

Commonwealth’s Brief at 17-18 (emphasis added).           This claim must be

rejected for several reasons.

       First, “a criminal defendant cannot agree to an illegal sentence[.]”

Commonwealth v. Gentry, 101 A.3d 813, 819 (Pa. Super. 2014) (explaining

“the fact that the illegality was a term of his plea bargain is of no legal

significance”).    Second, a defendant cannot knowingly waive constitutional
____________________________________________


admission of all the elements of a formal criminal charge, and constitutes the
waiver of constitutionally-guaranteed rights, the voluntariness of a guilty plea
must be affirmatively established.”); Commonwealth v. Stokes, 299 A.2d
272, 276 (Pa. 1973) (“The constitutional right to trial by jury, as with other
constitutional rights, will not lightly be deemed to have been waived[ and]
courts indulge every reasonable presumption against waiver of such
fundamental constitutional rights.”). As the United States Supreme Court
declared nearly 60 years ago: “If the exercise of constitutional rights will
thwart the effectiveness of a system of law enforcement, then there is
something very wrong with that system.” Escobedo v. Illinois, 378 U.S.
478, 490 (1964) (footnote omitted).


                                           -7-
J-E01004-22



rights of which they are not explicitly informed. See Hines, 437 A.2d at 1182;

Stokes, 299 A.2d at 276.

      Third, this Court has consistently rejected attempts to overcome

Alleyne by operating outside the offending statutory framework.             See

Commonwealth v. Fennell, 105 A.3d 13, 20 (Pa. Super. 2014) (defendant’s

stipulation to weight of drugs which triggered mandatory minimum sentence

for conviction of possession with intent to deliver did not satisfy Alleyne);

Commonwealth v. Valentine, 101 A.3d 801, 804, 812 (Pa. Super. 2014)

(Commonwealth’s amendment of information to include “fact” which triggered

mandatory minimum, and which was submitted to and found by the jury, was

impermissible). In Commonwealth v. Newman, 99 A3d 86, 101 (Pa. Super.

2014) (en banc), this Court held that the mandatory minimum statute

provisions that were violative of Alleyne, were not severable from the statute

as a whole.   Indeed, the Newman Court described the subsections which

detailed the “facts” of the aggravated crime as the “predicate” arms of the

statute, and the subsections requiring the trial court to determine those “facts”

at sentencing by a preponderance of the evidence, as the “enforcement” arms

— the Court observed that without the “enforcement” arm, there was “no

mechanism in place to determine whether the predicate” arm had been met.

Id. at 101. Accordingly, the en banc panel opined: “[I]t is manifestly the

province of the General Assembly to determine what new procedures must be

created in order to impose mandatory minimum sentences in Pennsylvania

following Alleyne.” Id. at 102. The same is true here. While Section 3806

                                      -8-
J-E01004-22



does not include the same “preponderance of the evidence” language as the

other unconstitutional mandatory minimum statutes, it does explicitly state:

“The court shall calculate the number of prior offenses, if any, at the time of

sentencing.” 75 Pa.C.S. § 3806(b)(2). Thus, a defendant’s presumed notice

and voluntary acceptance of the fact that their non-conviction may be later

treated as a conviction for recidivist sentencing purposes does not cure the

unconstitutionality of the statute.

       Likewise, I conclude the actions taken by the trial court in the case sub

judice did not satisfy the requirements of Alleyne and its progeny. Here, at

the time of sentencing, the court determined that “Appellant had committed

the DUI underlying his previous ARD acceptance.” Majority Op. at 2. This

procedure was an attempt to operate outside the offending statute — an

attempt we have previously rejected.             See Fennell, 105 A.3d at 20;

Valentine, 101 A.3d at 801; Newman, 99 A.3d at 101. Rather, it is up to

the Pennsylvania Legislature to amend the offending statute.4

       Lastly, the Majority fails to refute Chichkin’s determination that a prior

acceptance of ARD cannot be deemed a prior conviction because it is not

“cloaked in all the constitutional safeguards” of a criminal conviction.

Chichkin, 232 A.3d at 968 (footnote and citation omitted).          Rather, the

Majority simply proclaims: “Although the ‘fact’ that a defendant accepted ARD
____________________________________________


4 As Appellant notes in his reply brief, “a substantial effort” to amend the ARD
statute to comply with Alleyne “is now under way.” Appellant’s Reply Brief
at 14 n.2, citing House Bill No. 521 (Printer’s No. 1143).


                                           -9-
J-E01004-22



does not carry the same procedural safeguards of a conviction following a

bench or jury trial, we deem the safeguards in place to be adequate.” Majority

Op. at 11. The Majority fails to elaborate as to what the “safeguards in place”

are, or how they protect a defendant’s constitutional right to due process, and

the concomitant finding of guilty beyond a reasonable doubt.        Indeed, the

opinion mentions only the following regarding “safeguards” — (1) ARD is an

“intensive process[;]” (2) ARD involves assessments and treatment, if

necessary; and (3) ARD is court-supervised. See id. at 7 (citation omitted).

None of these “safeguards” satisfy “[d]ue process considerations[,]” and in

particular, the due process concerns that “protect those accused of committing

a crime from conviction ‘except upon proof beyond a reasonable doubt.’”

Chichkin, 232 A.3d at 970, citing In re Winship, 397 U.S. 358, 364 (1970).

It is difficult to believe that any unspecified “safeguards” are “adequate,” when

the Rules of Criminal Procedure do not require a defendant be informed of the

constitutional rights they waive by accepting ARD, and each county

administers its ARD program differently.

      Thus, I conclude, as I did in Chichkin: (1) the prior acceptance of ARD

cannot be considered a prior conviction pursuant to Almendarez-Torres

because is not “cloaked in all the constitutional safeguards[;]” (2) “that

portion of [Section] 3806, which statutorily equates a prior acceptance of ARD

to a prior conviction for purposes of subjecting a defendant to a mandatory

minimum sentence under [75 Pa.C.S. §] 3804, is unconstitutional[;]” and,

therefore, (3) pursuant to Alleyne, a defendant’s prior acceptance of ARD is

                                     - 10 -
J-E01004-22



a “fact” that “must be presented to the fact finder and determined beyond a

reasonable doubt before a trial court may impose a mandatory minimum

sentence” for a second DUI pursuant to Section 3804. Chichkin, 232 A.3d at

968 (footnotes, quotation marks, and citation omitted).      Accordingly, I

conclude Chichkin was property decided, and would vacate Appellant’s

judgment of sentence, and remand for resentencing as a first DUI offender.

      For the foregoing reasons, I dissent.

      President Judge Emeritus Bender, Judge Lazarus and Judge Kunselman

join this dissenting opinion.




                                    - 11 -